NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 9/17/2021. Claims 1-4 and 6-9 are pending. Claims 5 and 10-16 have been cancelled. No claims have been withdrawn. No new claims have been added.

Drawings
The drawings were received on 9/17/2021. These drawings are acceptable for examination.

Claims 1-4 and 6-9 are allowed.
Claims 5 and 10-16 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s remarks filed on 7/6/2021, in light of the claim amendments filed on 7/6/2021 and 9/17/2021 are persuasive. In particular, applicant’s argument that the prior art does not teach or disclose alone or in combination all the features of the claimed invention as a whole, including, inter alia, the position, orientation and position of the extension element, the first fiber-reinforced polymer cord and the second fiber-reinforced polymer cord on the first face, the second face and the connecting face of the concrete member as claimed in claims 1 and 6 is persuasive. It would have been beyond the level of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635